Citation Nr: 1136537	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder prior to July 22, 2010. 

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder from July 22, 2010 to the present.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to December 1989 and December 2002 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent evaluation effective January 12, 2006.  In October 2006, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in August 2007.

In March 2009, the Veteran presented sworn testimony during a Travel Board hearing in Boston, Massachusetts, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2010, the Board remanded the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for PTSD to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain outstanding private psychiatric treatment records and scheduling the Veteran for a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a letter in April 2010 asking him to identify and provide a signed release of information for any outstanding private treatment records.  The Veteran did not respond to this letter.  Additionally, the AMC provided the Veteran with a VA psychiatric examination in July 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In April 2011, the AMC increased the Veteran's disability rating for PTSD to 50 percent, effective July 22, 2010.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the January 2006 assignment of an initial 30 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 30 percent prior to July 22, 2010 and whether he is entitled to a disability rating higher than 50 percent from July 22, 2010 to the present.  Therefore, the issue on appeal has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issue.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by anxiety, depression, sleep impairment, nightmares, limited social relationships, memory impairment, and difficulty with his prior occupation as an engineer.


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in January 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a letter dated in November 2006 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The record reflects there may be additional outstanding private treatment records from Dr. J. L. K. and from a veterans outreach center.  However, VA has asked the Veteran to complete and sign a release of information for Dr. J. L. K.'s records specifically multiple times and the Veteran has failed to do so.  Additionally, the AMC's April 2011 letter asked the Veteran to provide a signed release of information for any outstanding private treatment records and to identify any VA facility that he received treatment at, with the date(s) of treatment.  The Veteran did not provide any release of information or any private treatment records.  He did not identify by place(s) and date(s) any VA facility he received treatment at.  The duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As VA has asked the Veteran to return the requisite releases of information multiple 

times and he has failed to do so, and has failed to provide identifying information regarding any VA treatment, the Board finds that the duty to assist has been met with regard to obtaining treatment records.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The AMC provided the Veteran with a VA examination for his service-connected PTSD most recently in July 2010.  The examination involved a review of the claims file and a thorough examination of the Veteran.  Therefore, the Board finds that the examination is adequate for determining the disability rating for the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Merits of the Claim

The Veteran has been assigned a 30 percent initial evaluation under Diagnostic Code 9411 for his service-connected PTSD, effective January 12, 2006, and a 50 percent evaluation effective July 22, 2010.  He seeks higher ratings.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

As noted above, the Veteran most recently underwent a VA examination to evaluate his service-connected PTSD in July 2010.  At that time, the Veteran reported seeing a counselor at a veterans outreach center twice per month and denied any psychiatric hospitalizations or medication.  He indicated that he has worked as a police officer for five years, after being unable to continue in his job as an electrical and mechanical engineer due to his PTSD.  He states that he has missed approximately two weeks of work in the last year due to stress.  The Veteran also reported that he has been married for 3 years and has a 15 month old daughter.  He described his marriage as shaky and having numerous difficulties due to his lack of flexibility, irritability, occasional angry outbursts, and lack of sensitivity and intimacy with his wife.  He is active in the care of his daughter, but states that he has lost interest in sports and many of his pre-deployment interests.  He reports an increase in drinking, mostly at night to help him sleep.  The examiner observed that the Veteran was alert, tense, and somewhat anxious and suspicious.  He was casually dressed, with no evidence of a thought disorder and generally appropriate eye contact and interaction.  The Veteran denied delusions, hallucinations, and suicidal and homicidal ideation, but endorsed panic attacks once to twice per month and difficulty remembering things, such as his wife's phone number.  He reported no problems in maintaining his activities of daily living or managing his financial affairs.  He did indicate that he becomes depressed at times, rating his current depression as medium, and has trouble falling asleep.  The examiner noted that the Veteran reported nightmares twice per week, intrusive thoughts and flashbacks three to four times per week, and avoidance of crowds, malls, churches, and funerals.  The Veteran also reported difficulty relating to former friends and that he feels most comfortable with other veterans.  The examiner diagnosed the Veteran with chronic, moderately severe PTSD and mild to moderate alcohol dependence, and assigned him a GAF score of 50.  He concluded that the Veteran's PTSD has resulted in a major occupational change and a significant impact on his marital relationship.

The Veteran was previously examined for his PTSD in September 2006.  At that time, he complained of flashbacks, nightmares, difficulty sleeping, difficulty with crowds, difficulty with interpersonal relationships, and startle reactions.  He denied a history of psychiatric treatment, but reported that he was considering seeking VA treatment.  He reported having to leave his job at General Electric due to claustrophobia from working in a cubicle.  The Veteran denied memory problems and reported having a girlfriend.  He also indicated that he drinks up to six to ten beers at a time, but denied drug problems or a police record.  The examiner observed that the Veteran had an anxious affect and euthymic mood.  He did not observe any evidence of disordered thinking and indicated that the Veteran's insight and judgment were good.  He diagnosed the Veteran with chronic PTSD, alcohol abuse, and agoraphobia, and assigned him a GAF score of 57.

The medical evidence of record also includes a March 2009 private psychological report from Dr. J. L. K.  At that time, the Veteran complained of feeling tense all of the time, periods of anxiety and depression, frequent irritability, a tendency to flare up when frustrated, very disturbed sleep, drinking to fall asleep, and nightmares.  He also reported that his wife complained that he is distant and not affectionate.  Dr. J. L. K. diagnosed the Veteran with chronic PTSD and assigned him a GAF score of 45.  He indicated that the Veteran's GAF score of 45 was his current and highest GAF score of the year.

In addition to the medical evidence, the Veteran presented lay testimony at his March 2009 Board hearing.  At that time, he testified that he has trouble sleeping and nightmares, increased drinking, trouble concentrating on paperwork and remembering numbers, being easily set off, and difficulty relaxing.  He also indicated that he only has one friend, a fellow combat veteran.  He denied any problems dealing with coworkers or supervisors and reported maintaining relationships with his father, brother, and sister, although these relationships have changed.  The Veteran also submitted an April 2009 statement indicating that he can only perform his current job because it is outdoors, solitary, and does not require concentration.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran has experienced occupational and social impairment with reduced reliability and productivity throughout the entire appeal period.  The Board finds that his symptomatology was roughly consistent throughout the entire appeal period.  Specifically, the Veteran experienced difficulty performing his job as an engineer and reported limited social relationships throughout the appeal period due to his PTSD symptoms.  Further, his GAF scores, ranging from 45 to 57 throughout the appeal period, reflect moderate to serious psychiatric symptoms.  The Board finds this level of social and occupational impairment is consistent with the criteria for a 50 percent evaluation.  As such, the assignment of an initial disability rating of 50 percent is warranted for the entire appeal period.

However, although a higher initial rating is warranted for the earlier appeal period, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating in excess of 50 percent for any period of time during the pendency of this claim.  While the evidence of record demonstrates occupational and social impairment with reduced reliability and productivity, it does not reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, there is no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Although the Veteran has reported difficulty in his previous job and having taken two weeks off of work in the past year due to stress, there is no evidence that this was the result of difficulty adapting to stressful circumstances in the work setting  In fact, the Veteran reported choosing his job because of the "adrenaline rush" and reporting to work even while experiencing significant stress.  Further, although he has reported difficulty in social relationships, the evidence does not establish that he is unable to maintain effective relationships.  Rather, the Veteran reported being married for three years, albeit with difficulty, relationships with his father, sister, and brother, a relationship with his daughter, and a limited number of friendships.  His symptoms simply do not reflect or more nearly approximate the criteria for an evaluation in excess of 50 percent at any time throughout the appeal period.  As such, a higher rating of 70 percent is not warranted.

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned 50 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for any time during the appeal period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 50 percent disability rating contemplate his symptoms, including occupational and social impairment, anxiety, depression, difficulty establishing and maintaining effective relationships, and mood disturbances.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for PTSD is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


